IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 752
                                          :
REAPPOINTMENT TO JUVENILE                 : SUPREME COURT RULES
COURT PROCEDURAL RULES                    :
COMMITTEE                                 :




                                       ORDER


PER CURIAM


         AND NOW, this 27th day of November, 2017, Cheryl A. Sobeski-Reedy, Esquire,

Luzerne County, is hereby reappointed as a member of the Juvenile Court Procedural

Rules Committee for a term of three years, commencing February 1, 2018.